Order issued January 16, 2015




                                        S   In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                       ________________________________________

                                  No. 05-14-00703-CR
                                  No. 05-14-00718-CR
                                  No. 05-14-00721-CR
                                  No. 05-14-00722-CR
                       ________________________________________

                      XAVIER ALEXANDER ANDRADE, Appellant

                                               V.

                           THE STATE OF TEXAS, Appellee


                                         ORDER

                          Before Justices Lang, Brown, and Whitehill

       Based on the Court’s opinion of this date, we GRANT the September 2, 2014 motion of

Leslie McFarlane for leave to withdraw as appointed counsel on appeal. We DIRECT the Clerk

of the Court to remove Leslie McFarland as counsel of record for appellant. We DIRECT the

Clerk of the Court to send a copy of this order and all future correspondence to Xavier Alexander

Andrade, TDCJ No. 1922703, Fort Stockton Transfer Facility, 1536 IH-10 East, Fort Stockton,

Texas, 79735.

                                                    /Bill Whitehill/
                                                    BILL WHITEHILL
                                                    JUSTICE